Citation Nr: 1739600	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-43 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to September 19, 2011 and 60 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956 and from November 1957 to February 1974.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida made in March 2011, February 2012, and March 2013.
 
The issue of a compensable rating for scars was previously in appellate status, but later in 2015 withdrawn from appellate by the Veteran.  Although this issue was listed by the representative as remaining in appellate status, the Board finds that it is not currently in appellate status based on the effective withdrawal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased disability rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A workload of three to five metabolic equivalents (METs) was sufficient to cause dyspnea, fatigue, angina, dizziness, or syncope throughout the period on appeal, but there is no diagnosis of congestive heart failure or an ejection fraction of 30 percent or less; and a workload of three METs or less was not sufficient to cause dyspnea, fatigue, angina, dizziness, or syncope.



CONCLUSION OF LAW

The criteria for a disability rating of 60 percent throughout the period on appeal have been met, but the criteria for a disability rating in excess of 60 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran requested an opportunity to testify at a hearing before the Board, but he later withdrew the request for a hearing.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Board notes that in a June 2012 notice of disagreement the Veteran objected to the adequacy of an unidentified earlier VA examination, because the examiner was not a cardiologist.  The Board does not find these arguments sufficient to invalidate the results of the examination.  Nurse practitioners are competent to provide medical evidence; Cox v. Nicholson, 20 Vet. App. 563 (2007); and, therefore, other non-cardiologist medical providers are competent to provide medical evidence as well.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Heart

At issue is whether the Veteran is entitled to a disability rating in excess of 60 percent.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 60 percent throughout the period on appeal, but he is not otherwise entitled to a disability rating in excess of 60 percent at any time during the period on appeal.

The Veteran first filed for service connection for a heart disorder in October 2006, and, in March 2011, the RO granted service connection effective the date of receipt of claim and assigned a staged disability rating of 60 percent prior to September 8, 2008 and 30 percent thereafter.  The Veteran appealed.  During the pendency of the appeal, the Veteran's disability rating was increased to 60 percent effective September 19, 2011.

The Veteran contends that he is entitled to increased disability ratings for multiple previously service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's disability rating is assigned pursuant to Diagnostic Code 7005.  Under Diagnostic Code 7005, a disability rating of 30 percent when a workload greater than five metabolic equivalents (METs) but less than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram, or X-ray.  A disability rating of 60 percent is assigned when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a total disability rating is assigned when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran's statements and treatment records indicate that the Veteran manifested multiple cardiac symptoms throughout the period on appeal including following symptoms: angina, fatigue, dyspnea, reduced ejection fractions, and reduced workload.

A September 2006 EKG indicated sinus bradycardia with borderline first degree atrioventricular block, left axis deviation, a possible septal infarction, and lateral ST-T changes may be due to myocardial ischemia.

The Veteran underwent a VA examination in June 2007.  The Veteran reported the following symptoms: elevated blood pressure, retrosternal pressing-type pains, fatigue, dyspnea with exertion and associated dizziness, and fatigue and shortness of breath after walking more than one block.  The Veteran indicated that he can perform yard work on a rider lawn mower or a self-propelled lawnmower.  The examiner indicated that there was no congestive heart failure.  The examiner noted that a May 2007 echocardiogram indicated left ventricular systolic dysfunction with minor mitral and aortic valve regurgitation.  The examiner also indicated that the veteran's activity level was significantly reduced with four to five METs, and an ejection fraction is pending.  

A private physician drafted a medical opinion on the Veteran's behalf in June 2008.  The physician indicated that the Veteran had reported shortness of breath which led to diagnosis of significant coronary disease.  The physician opined that he considered the incident to be a mild myocardial infarction.

The Veteran sought emergency treatment in September 2008.  The Veteran reported that he had begun to feel dizzy, vertiginous, and lightheaded after mowing his lawn.  The Veteran stated that he went to bed, and that he was found by his wife - who was alarmed by his appearance - before going to the emergency room.  The Veteran stated that by the time he arrived at the emergency room he was already find, but he was admitted anyway for observation. 

A September 2008 EKG noted a first degree atrioventricular block, left axis deviation, septal infarction, and ST & T wave abnormality.

The Veteran underwent another VA examination in September 2008.  The examiner noted that the Veteran was hospitalized overnight with dizziness and shortness of breath after completing yardwork the Friday prior to the examination.  The examiner approximated the Veteran's workload as six METs, because the Veteran was able to perform light calisthenics, perform light gardening, climb stairs without difficulty, carry 30 pounds, and mow the lawn.  The examiner noted that a September 2008 echocardiogram showed an ejection fraction of 55 to 60 percent, and a May 2007 echocardiogram noted an ejection fraction in excess of 50 percent.

A May 2010 private medical opinion indicated that the Veteran had ischemic heart disease, and that the Veteran was undergoing preventative treatment for coronary disease wand atherosclerosis.

The Veteran underwent another VA examination in September 2010.  The Veteran reported angina, fatigue, and dyspnea with exertion such as walking up about two flights of stairs.  The examiner noted that the METs estimations are not accurate or diagnostic for the Veteran in light of multiple co-morbid conditions.  The examiner noted that the Veteran was able to perform light yard work, walking, carry groceries, and mow the lawn on a rider mower.  The examiner noted that an August 2010 echocardiogram indicated an ejection fraction of 76 percent.

September 2011 private treatment records indicates that the Veteran underwent cardiac cauterization, a pace maker implantation, and an EKG.  The cardiac cauterization indicated an ejection fraction of 60 percent, and the EKG noted first degree atrioventricular block with signs of conduction disease.

The Veteran submitted a written statement in September 2011.  The Veteran claimed that his heart disorder had manifested in additional heart problems requiring the implantation of a pace maker, and that his declining health had left him with no energy to perform even small work projects around his home.  The Veteran also stated that he experienced shortness of breath just walking to a mail box, and that angina was present several times each weak.  The Veteran reiterated these complaints in an October 2011 written statement.

The Veteran underwent another VA examination in October 2011.  The examiner noted that the Veteran received a pace maker in September 2011.  The examiner noted that the Veteran did not have congestive heart failure.  The examiner estimated that the Veteran's workload was between three to five METs consistent with activities such as light yard work, mowing the lawn with a power mower or brisk walking.  The examiner noted that an October 2011 echocardiogram indicated an ejection fraction of 60 percent.

In a January 2013 written statement the Veteran asserted that he had a blood vessel that was 80 to 90 percent blocked, and that this resulted in angina.

A January 2014 echocardiogram indicated that the Veteran's ejection fraction was 60 percent, and a January 2014 EKG indicates a first degree atrioventricular block, left axis deviation, septal infarction, and ST & T wave abnormality.

The weight of the evidence indicates the Veteran is entitled to a disability rating of 60 percent from September 8, 2008 to September 18, 2011.  The Veteran is entitled to a disability rating of 60 percent if a workload of three to no more than five METs results in dyspnea, fatigue, angina, dizziness, or syncope.  The Board notes that a September 2008 VA examination approximated the Veteran's workload as six METs, because the Veteran was able to perform light calisthenics, perform light gardening, climb stairs without difficulty, carry 30 pounds, and mow the lawn.  Nevertheless, a September 2010 VA examination in September 2010 METs estimations are sometimes inaccurate.  The examiner noted that the Veteran was able to perform light yard work, walking, carry groceries, and mow the lawn on a rider mower.  The examiner noted that an August 2010 echocardiogram indicated an ejection fraction of 76 percent.  Additionally, an October 2011 VA examination the ability to perform activities such as light yard work, mowing the lawn with a power mower or brisk walking was consistent with a workload of three to no greater than five METs.  Therefore, the Board finds that it is as likely as not that the Veteran's maximum workload was three to five METs from September 8, 2008 to September 18, 2011, and the Veteran is entitled to a disability rating of 60 percent throughout the period on appeal.

The weight of the evidence indicates that he is not entitled to a disability rating in excess of 60 percent at any time during the period on appeal.  In order to assign a disability rating in excess of 60 percent, the Veteran must manifest chronic congestive heart failure, a workload of three METs or less, or an ejection fraction of 30 degrees or less.  The Veteran's ejection fraction was measured multiple times during the period on appeal, and the ejection fraction was never 30 degrees or less.  The Veteran's has received multiple estimations of his workload, and they have all been in excess of three METs.  Finally, the record does not contain a diagnosis of congestive heart failure, and an October 2011 examination indicated that the Veteran did not have congestive heart failure

The Board notes the Veteran's argument in the June 2012 NOD that the Board should afford greater weight to the findings of his private physician rather than VA examiner's, because his private physician is a cardiologist.  Nevertheless, the Veteran's disability ratings are ultimately based on the maximum workload, the ejection fraction, or a diagnosis of congestive heart failure.  The private opinions of record do not provide an opinion responsive to these factors, and, therefore, the private opinions do not provide an adequate basis for an increased disability rating.



TDIU

The Board has considered whether the issue of entitlement to a total disability rating due to individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it has not. The Board notes that the Veteran's cardiac condition limits his ability to perform physical activities and therefore physical labor.  Nevertheless, the Veteran has not claimed that he is unable to secure and maintain substantially gainful employment due to his cardiac condition.  Additionally, an October 2011 VA examination indicated that the Veteran's cardiac condition does not impact the Veteran's ability to work.  In his July 2014 application for TDIU, the Veteran claimed that his acquired psychiatric disorder rather than his cardiac condition prevented securing and maintaining employment.  Finally, the Veteran was denied TDIU in October 2014, the Veteran did not appeal this decision or otherwise subsequently claim his cardiac condition prevented substantially gainful employment.  Therefore, the issue of TDIU has not been raised by the record as to the increased rating claim before it, and the Board shall not further consider it.


ORDER

A disability rating of 60 percent from September 8, 2008 to September 18, 2011for a heart disorder is granted; subject to the laws and regulations governing the payment of VA monetary benefits; a rating in excess of 60 percent for any period in appellate status is denied.


REMAND

The Veteran contends that he is entitled to an increased disability rating for hearing loss.  In an October 2014 NOD, the Veteran reported that his hearing loss had increased in severity.  Thus an additional VA examination became necessary to evaluate the Veteran's claimed increased symptoms.  The Veteran was provided additional audiometric testing by VA after the in February 2015.  Unfortunately, this additional audiometric testing is does not meet the legal requirements of a VA examination.  VA examinations require that the Veteran be provided speech recognition testing using the Maryland CNC wordlist.  The Veteran was provided speech recognition score testing, but the Central Institute for the Death W-22 word list was used.  Additionally, VA examinations require the examiner to fully describe the functional effects caused by hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As such, remand for a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to determine the current severity of the Veteran's hearing loss.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


